Exhibit 10.45

LICENSE AGREEMENT

This Agreement, made and entered into this 18th day of June, 1996, (the
Effective Date) by and between BRANDEIS UNIVERSITY, a not-for-profit corporation
duly organized and existing under the laws of the Commonwealth of Massachusetts
and having its principal office at 415 South Street, Waltham, Massachusetts
02254 U.S.A. (hereinafter referred to as “BRANDEIS”), and GFA Brands, Inc., its
AFFILIATE companies, and its successors or assigns, collectively referred to as
GFA BRANDS, a corporation duly organized and existing under the laws of the
State of Ohio and having its principal office at 211 Knickerbocker Road,
Cresskill, NJ 07626 (hereinafter referred to as “LICENSEE”).

WITNESSETH

WHEREAS, BRANDEIS is the owner of certain Technology relating to the use of a
balanced proportion of saturated and polyunsaturated fatty acids from one or
more vegetable oil sources for incorporation into any and all food products to
increase HDL and the HDL/LDL cholesterol ratio, and accompanying know-how
(hereinafter THE TECHNOLOGY), and has the right to grant licenses thereunder;

WHEREAS, BRANDEIS desires to have THE TECHNOLOGY utilized in the public interest
and is willing to grant a sole and exclusive license thereunder;

WHEREAS, LICENSEE acknowledges the valuable benefits which may accrue to
LICENSEE by virtue of the grant to LICENSEE of commercialization rights
hereunder, and agrees that the royalty rates and other agreed to consideration
reflect such benefits, and BRANDEIS recognizes that patent protection will
enhance commercialization and hence has filed a patent application in the United
States on THE TECHNOLOGY (see attached); and

WHEREAS, LICENSEE desires to obtain a license hereunder upon the terms and
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree as follows:

ARTICLE I - DEFINITIONS

For the purposes of this Agreement, the following words and phrases shall have
the following meanings:

 

1.1 “LICENSEE” shall mean GFA BRANDS and any AFFILIATE or SUBSIDIARY thereof.

 

1.2 “SUBSIDIARY” shall mean any corporation, division, company or other entity
more than fifty percent (50%) of whose voting stock is owned or controlled
directly or indirectly by LICENSEE.

 

1.3

“THE TECHNOLOGY” shall mean certain know-how, technical data, and information,
relating to the product and its use, said product being one or more vegetable
oils providing a balance of saturated and polyunsaturated fatty acids

 

1



--------------------------------------------------------------------------------

 

for incorporation into any and all food products to increase HDL and the HDL/LDL
cholesterol ratio in human serum, and accompanying know-how, and the U.S. patent
application describing and claiming same, as more fully described and/or listed
in Appendix A hereto and made a part hereof, whether or not it is of a
confidential nature or patentable.

 

1.4 “PATENT RIGHTS” shall mean the United States Patent Application entitled
“Increasing the HDL Level and the HDL/LDL Ratio in Human Serum With Fat Blends,”
a copy of which application is appended hereto along with a copy of the
corresponding patent assignment and power of attorney documents as part of
Appendix A and made a part hereof (hereinafter referred to as the “PATENT RIGHTS
PATENT(S)”) describing and claiming THE TECHNOLOGY, and any corresponding
foreign and subsequent U.S. or foreign patent applications (hereafter referred
to as the ‘PATENT RIGHT PATENT APPLICATION(S)”) describing and claiming THE
TECHNOLOGY, and any continuations, continuations-in-part, divisions, reissues or
extensions of any of the foregoing.

 

1.5 “LICENSED PRODUCT(S)” shall mean any natural vegetable oil, genetically
selected or engineered vegetable oil, blend of such oils, or any oil-based food
without limitation, for any and all food uses, sold in any and all marketplaces,
and providing a balance of saturated and polyunsaturated fatty acids to increase
HDL and the HDL/LDL cholesterol ratio in human serum, for the specific purpose
of claims of HDL/LDL balance which:

 

  (a) is covered in whole or in part by (i) a claim contained in PATENT RIGHTS
PATENT APPLICATION in the country in which the LICENSED PRODUCT(S) is made, used
or sold or (ii) a valid and unexpired claim contained in a PATENT RIGHTS PATENT
in the country in which the LICENSED PRODUCT(S) is made, used or sold, or

 

  (b) incorporates or is manufactured using any of THE TECHNOLOGY.

 

1.6 “SUBLICENSEE” shall mean any corporation or other commercial entity which is
not a SUBSIDIARY or AFFILIATE of LICENSEE.

 

1.7 “AFFILIATE” shall mean all companies controlled by, or in common control
with, LICENSEE.

ARTICLE II - GRANT

 

2.1 BRANDEIS hereby grants to LICENSEE a worldwide, sole and exclusive right and
license to make, have made, use, lease and sell the LICENSED PRODUCT(S). Unless
said Agreement is sooner terminated as hereinafter provided, the term of said
right and license shall be as follows:

 

  (a) In any country(s) where PATENT RIGHTS are granted, to the full end of the
term of such PATENT RIGHT(S) in said country(s);

 

  (b) In any country(s) where PATENT RIGHT(S) are either not applied for, or if
applied for, not granted, for a period of seventeen (17) years from the
Effective Date of this Agreement.

 

2



--------------------------------------------------------------------------------

2.2 LICENSEE shall have the right to sublicense any of the rights, privileges
and license granted hereunder, only with the prior written approval of BRANDEIS,
which permission shall not be unreasonably withheld.

 

2.3 LICENSEE agrees that any sublicense agreements signed by it shall contain a
clause stating that the obligations of this Agreement including royalty payment
obligations shall be binding upon the SUBLICENSEE as if it were in the place of
LICENSEE.

 

2.4 LICENSEE agrees to forward to BRANDEIS a copy of any and all fully executed
sublicense agreements, and further agrees to forward to BRANDEIS annually a copy
of such reports received by LICENSEE from its SUBLICENSEES during the preceding
twelve (12) month period under the sublicenses as shall be pertinent to a
royalty accounting under said sublicense agreements.

 

2.5 LICENSEE shall not receive from SUBLICENSEES anything of value in lieu of
monetary payments based upon payment obligations of any sublicense of THE
TECHNOLOGY, PATENT RIGHTS, or LICENSED PRODUCT(S) (see Paragraphs 1.3, 1.4 and
1.5) under this Agreement without the prior written approval of BRANDEIS.

ARTICLE III - DUE DILIGENCE

 

3.1 LICENSEE shall use reasonable efforts to bring the LICENSED PRODUCT(S) to
market through a thorough, vigorous, and diligent program for exploitation of
the rights licensed under this Agreement. These reasonable efforts will include
LICENSEE’S agreement to minimum expenditures for the purpose of bringing the
LICENSED PRODUCT(S) to market. These expenditures shall include all of
LICENSEE’S direct expenditures on commercializing LICENSED PRODUCT(S) (including
but not limited to support of nutritional research, product formulation research
costs, and direct costs in product marketing, promotion, and advertising). These
expenditures shall total at least Thirty Thousand Five Hundred Dollars
($30,500.) during the 1996 calendar year (including $25,000. for nutritional
studies and $5,500 for patent expenses), at least One Hundred Thousand Dollars
($100,000.) during the 1997 calendar year, and at least One Hundred Thousand
Dollars ($100,000.) during the 1998 calendar year. Following the end of each
calendar year, and no later than sixty days following a written request by
BRANDEIS, LICENSEE shall provide an accounting of these expenditures for the
preceding year to ensure satisfaction of this requirement. LICENSEE shall be
deemed to have met its obligation under this paragraph if these minimum
expenditures are made as scheduled, and are directed to the LICENSED PRODUCT(S),
and are used for bringing the LICENSED PRODUCT(S) to market in a manner similar
to LICENSEE’S efforts for its other products.

 

3.2 In addition, LICENSEE shall make a first bona fide commercial sale of a
LICENSED PRODUCT within twelve (12) months following the Effective Date of this
Agreement unless a delay is required due to a governmental regulatory agency,
which delay shall be explained by LICENSEE in written detail to BRANDEIS.

 

3



--------------------------------------------------------------------------------

3.3 LICENSEE’s failure to perform in accordance with Paragraphs 3.1 and 3.2
above shall be grounds for BRANDEIS to terminate this Agreement pursuant to
Paragraphs 3.4, 7.1, and 7.2 hereof, which shall be BRANDEIS’s only remedies for
failure by LICENSEE to perform under Paragraphs 3.1 and 3.2.

 

3.4 LICENSEE’s failure to meet the twelve (12) month deadline pursuant to
Paragraph 3.2 is grounds for BRANDEIS to terminate this Agreement effective
immediately upon serving LICENSEE, by certified mail at the address designated
in Article XIV hereof, notice of termination of the Agreement.

 

3.5 BRANDEIS will provide technical assistance and support as reasonably
requested, e.g., telephone conversations and on-campus meetings on an ongoing
basis as long as this Agreement is in effect. Such assistance and support will
be considered part of the royalty-funded responsibilities of BRANDEIS. Off
campus meetings shall be compensated by reimbursement for out of pocket expenses
plus a mutually agreed-upon per diem fee, except in cases where the patent or
health claims are challenged by a governmental agency, in which case only out of
pocket expenses shall be reimbursed.

 

3.6 BRANDEIS will actively pursue issuance of all pending patent applications
and will furnish LICENSEE with copies of all related patent prosecution
communications, including but not limited to correspondence from any government
agencies and departments on a timely basis.

 

3.7 This Agreement which is limited to natural vegetable oils will automatically
extend to include improvements and associated technological developments which
offer an increase in HDL and the HDL/LDL cholesterol ratio in human serum.

 

3.8 BRANDEIS agrees to allow LICENSEE to use its name in association with
citation of research results to inform the public in a similar manner as set
forth in Appendix B on packaging, advertising and promotional materials to
establish credibility for the claims for increasing HDL and the HDL/LDL
cholesterol ratio in human serum. For all other proposed uses of the name of
BRANDEIS and/or the inventor(s), LICENSEE must first secure written permission
from BRANDEIS and/or the inventor(s), as appropriate, according to the following
procedure, which permission shall not be unreasonably withheld: LICENSEE shall
provide BRANDEIS and/or the inventor(s), as appropriate, with copies of all of
the proposed material which uses the name of BRANDEIS or the inventor(s) at
least fifteen (15) days prior to use to allow BRANDEIS and/or the inventor(s) to
review same, and BRANDEIS and/or the inventor(s) shall provide LICENSEE with a
written response within ten (10) business days of receipt of the material, and
if LICENSEE receives no response within ten (10) business days, BRANDEIS and/or
the inventor(s) shall be deemed to have approved the proposed use.

ARTICLE IV - ROYALTIES AND CONSIDERATION

 

4.1 For the rights, privileges and license granted hereunder, LICENSEE shall pay
to BRANDEIS or in the case of patent expenses to the designated patent attorney
(in the manner hereinafter provided to the end of the term of this Agreement):

 

4



--------------------------------------------------------------------------------

Certain portions hereof denoted with “[***]” have been omitted pursuant to
a request for confidential treatment. An unredacted copy hereof has been filed
separately with the United States Securities and Exchange Commission pursuant to
a request for confidential treatment.

 

  (a) Research expenses including University overhead in the amount of
Twenty-Five Thousand Dollars ($25,000) which amount shall be due and payable on
the Effective Date of this Agreement, for animal nutritional studies during
calendar year 1996 in the laboratory of Dr. K.C. Hayes, utilizing the LICENSED
PRODUCT(S) and related oil and fat blends in controlled diets. In conjunction
with this research and in support of the LICENSED PRODUCT(S), Dr. Hayes will
provide technical advice as needed and, should LICENSEE request additional
animal and/or human studies, BRANDEIS will help design and conduct such studies.
BRANDEIS and LICENSEE shall mutually agree on the appropriate costs for such
additional studies, with LICENSEE being solely responsible for funding such
studies.

 

  (b) Royalties, for such LICENSED PRODUCT(S) used or sold by LICENSEE during
the period of this Agreement, in an amount equal to:

 

  (i) — **** per pound of oil and/or fat utilized in LICENSED PRODUCT(S)
containing between ***% and ***% by weight oil and/or fat,

 

    — **** per pound of’ oil and/or fat utilized in LICENSED PRODUCT(S)
containing between ***% and ***% by weight oil and/or fat,

 

    — **** per pound of oil and/or fat utilized in LICENSED PRODUCT(S)
containing between ***% and ***% by weight oil and/or fat,

 

    — **** per pound of oil and/or fat utilized in LICENSED PRODUCT(S)
containing ***% or less by weight oil and/or fat.

 

  (ii)      ****% of any and all sublicense issue fees, royalties, and any other
payments received by LICENSEE in conjunction with any sublicense issued under
this Agreement

 

  (c) To the best of BRANDEIS’ knowledge, none of The Technology infringes the
rights of any third party. In the event such infringements are alleged by third
parties, BRANDEIS agrees to investigate the situation fully in collaboration
with LICENSEE, and the parties agree to collaborate in taking appropriate action
to deal with the problem that may be exposed. If it is determined by a court,
arbitrator or other authority having jurisdiction over the issue of infringement
that THE TECHNOLOGY causes the making, using, selling or offering for sale of
LICENSED PRODUCT(S) to infringe the rights of a third party, or if BRANDEIS and
LICENSEE agree that it is practical to dispose of a third party’s charge of
infringement by making an agreement with the third party, then any payments made
to the third party shall be deducted from royalties payable to BRANDEIS, but in
no case retroactively, or deductible at a rate exceeding that payable to
BRANDEIS.

 

4.2 All monies payable to BRANDEIS under Paragraph 4.1(b) shall be considered
due and owed to BRANDEIS semi-annually payable no later than July 31 for January
through June incomes received, and payable no later than January 31 for the
preceding July through December incomes received.

 

5



--------------------------------------------------------------------------------

4.3 All payments due under Paragraph 4.1(a) that are not paid for whatever
reason when due, and all payments due under Paragraphs 4.1(b) and 4.2 that are
not paid for whatever reason within 30 days of the end of a given calendar half
year when due are delinquent on the next day (the 31st day after the end of that
given calendar half year) and are then subject to the addition of interest at
the annual rate of prime + 2%, calculated from the date of delinquency (31 days
after the end of the given calendar half year) to the date a negotiable payment
check is mailed for all monies due and owed to BRANDEIS.

 

4.4 No multiple royalties shall be payable because the LICENSED PRODUCT(S) are
or shall be covered by more than one patent application or patent licensed under
this Agreement.

 

4.5 Royalty payments shall be paid in United States dollars in Waltham,
Massachusetts, or at such other place as BRANDEIS may reasonably designate
within the United States. If any currency conversion shall be required in
connection with the payment of royalties hereunder, such conversion shall be
made by using the exchange rate prevailing at a first-class foreign exchange
bank on the last business day of the calendar half year reporting period to
which such royalty payments relate.

 

4.6 Prior to December 31, 1997, LICENSEE shall have the right to early
termination of this Agreement without penalty, upon thirty (30) days written
notice to BRANDEIS provided that it has satisfied all of its payment obligations
owed under this Agreement, said obligations which shall have matured as of the
termination date of this Agreement. If the Due Diligence expenditures of
Paragraph 3.1 have not been met and demonstrated by a written accounting to
BRANDEIS prior to such early termination, LICENSEE shall pay to BRANDEIS with
said written termination notice, a termination fee of Twenty Five Thousand
Dollars ($25,000) in addition to such other payment obligations owed under this
Agreement, said obligations which shall have matured as of the termination date
of this Agreement. However, such termination fee will not apply for the
following occurrences which are beyond the control of LICENSEE:

 

  (a) the animal research studies do not support the patent claims (see
Paragraph 7.3).

 

  (b) the U.S. patent application receives a final rejection.

 

  (c) infringement claims are asserted by a third party and are not resolved
pursuant to Paragraph 4.1 (c).

 

  (d) any government agency forbids use by LICENSEE of the underlying health
claims regarding increasing HDL and the HDL/LDL cholesterol ratio.

ARTICLE V - REPORTS AND RECORDS

 

5.1

LICENSEE shall keep full, true and accurate books of account containing all
particulars that may be necessary for the purpose of showing the amount due and
payable to BRANDEIS as aforesaid, and the amounts spent pursuant to Paragraph
3.1 of this Agreement. Said books and the supporting data shall be kept at
LICENSEE’s principal

 

6



--------------------------------------------------------------------------------

 

place of business or the principal place of business of the appropriate
SUBSIDIARY of LICENSEE to which this Agreement directly relates. Said books and
the supporting data shall be open at all reasonable times, for three (3) years
following the end of the calendar year to which they pertain, to the inspection
of the BRANDEIS Internal Audit Division and/or an independent certified public
accountant retained by BRANDEIS and/or a certified public accountant employed by
BRANDEIS, for the purpose of verifying at BRANDEIS’ expense LICENSEE’s royalty
statement or compliance in other respects with this Agreement. Auditing of
LICENSEE books and supporting data by a representative of BRANDEIS can occur
during normal business hours upon thirty (30) days written request.

 

5.2 LICENSEE, within thirty (30) days after June 30 and December 31, of each
year, shall deliver to BRANDEIS true and accurate reports, giving such
particulars of the business conducted by LICENSEE during the preceding six-month
period under this Agreement as shall be pertinent to a royalty accounting
hereunder. These reports shall include at least the following:

 

  (a) List of LICENSED PRODUCTS sold, with their weight percentage of oil and/or
fat.

 

  (b) Quantity (weight) of LICENSED PRODUCT(S) sold.

 

  (c) Total fees and royalties due from all sales, uses and sublicenses.

 

  (d) Names and addresses of all SUBLICENSEES of LICENSEE.

ARTICLE VI - PATENT PROSECUTION AND FEES

 

6.1 BRANDEIS has filed a United States Patent Application as set forth in
Appendix A. Brandeis may apply for any subsequent U.S. and foreign patent
applications it deems necessary or desirable, after consultation with LICENSEE.

 

6.2 BRANDEIS shall be responsible, other than as provided in Paragraph 6.4, for
providing and maintaining all patent protection which the parties agree are
necessary for supporting the marketing effort based upon the TECHNOLOGY and
health claims. LICENSEE shall contribute Five Thousand Five Hundred Dollars
($5,500.) toward this expense upon execution of this Agreement. In advance of
this execution, BRANDEIS has filed the appropriately updated U.S. patent
application (a CIP filing), a Canadian patent application and a PCT foreign
application. Prior to the abandonment of any patent application or lapse of any
patent rights, BRANDEIS shall tender to LICENSEE an assignment of the
application or patent so as to permit LICENSEE to prosecute and maintain it at
LICENSEE’s own expense for its own benefit.

 

6.3 If: (1) a PATENT RIGHTS PATENT describing and claiming THE TECHNOLOGY should
fail to be granted in the U.S. by December 31, 1998, or (2) the PATENT RIGHTS
PATENT APPLICATION attached as Appendix A is abandoned or otherwise terminated,
or (3) a patent issuing from the PATENT RIGHTS PATENT APPLICATION attached as
Appendix A is allowed to lapse or is found by a court or agency of qualified
jurisdiction to be invalid or unenforceable, the aforesaid royalty rates
specified in Paragraph 4.1(b)(i) shall be reduced by fifty percent (50%).

 

7



--------------------------------------------------------------------------------

6.4 LICENSEE shall have a fifteen (15) month option period from the date of this
Agreement to authorize BRANDEIS to file and prosecute patent applications
through patent allowance and issuance (or alternatively to final rejection) in
individual foreign countries outside of the U.S. and Canada (herein termed
DESIGNATED FOREIGN COUNTRIES) at LICENSEE’S sole expense. For any DESIGNATED
FOREIGN COUNTRY, the aforesaid royalty rates for payments to BRANDEIS pursuant
to Paragraph 4.1(b)(i) shall be reduced by fifty percent (50%) until all of the
expenses for the foreign patent in such a DESIGNATED FOREIGN COUNTRY are
reimbursed. Notwithstanding the above, at any time following the Effective Date
of this Agreement, upon thirty (30) days written notice to BRANDEIS, LICENSEE
shall have the right to cease incurring new expenses for patent prosecution
and/or patent maintenance in any DESIGNATED FOREIGN COUNTRY. If and when such a
cessation should occur, BRANDEIS shall have the option, in its sole discretion
and at its sole expense, to continue such patent prosecution and/or maintenance.

ARTICLE VII - TERMINATION

 

7.1 Should LICENSEE fail in its remittance to BRANDEIS, of monies due in
accordance with the terms of this Agreement, BRANDEIS shall have the right to
serve upon LICENSEE, by certified mail at the address designated in Article XIV
hereof, notice of termination of this Agreement effective sixty (60) days after
mailing of such notice unless LICENSEE shall pay to BRANDEIS, within the sixty
(60) day period, all such monies (including fees and royalties) due and payable,
with the exception of those royalties affected (herein termed AFFECTED
ROYALTIES) by LICENSEE’s infringement payments pursuant to Paragraph 4.1(c)
and/or LICENSEE’s foreign patent payments pursuant to Paragraph 6.4. Any default
in payment of AFFECTED ROYALTIES shall be remedied pursuant to Paragraph 7.2.
Upon the expiration of the sixty (60) day period, if LICENSEE shall not have
paid all such monies due and payable, the rights, privileges and license granted
hereunder shall thereupon immediately terminate in full. This Paragraph 7.1
shall always take precedence over any breach or default referred to in Paragraph
7.2.

 

7.2 Upon any breach or default of this Agreement by LICENSEE, other than those
occurrences set out in Paragraphs 7.1 and 3.4 hereinabove, BRANDEIS shall have
the right to serve upon LICENSEE, by certified mail at the address designated in
Article XIV hereof, notice of termination of this Agreement effective upon
expiration of a sixty-three (63) day period. Upon the expiration of the
sixty-three day period, if LICENSEE shall not have cured such breach(es), the
rights, privileges and license granted hereunder shall thereupon immediately
terminate in full. Any dispute under this Paragraph shall be submitted to an
arbitration mechanism acceptable to, and binding upon both parties.

 

8



--------------------------------------------------------------------------------

7.3 LICENSEE shall have the right to terminate this Agreement at any time during
calendar years 1996 and 1997 pursuant to Paragraph 4.6, and after January 1,
1998 upon ninety (90) days prior notice. Such notice shall be by certified mail
to BRANDEIS. Thereafter, no further payments shall be due except those pursuant
to Paragraphs 7.4 and 7.5.

 

7.4 Upon termination of this Agreement for any reason, LICENSEE and/or
SUBLICENSEE thereof may sell all LICENSED PRODUCTS, and complete LICENSED
PRODUCTS in the process of manufacture at the time of such termination and sell
the same, provided that LICENSEE shall pay to BRANDEIS the royalties due thereon
as required by Article IV of this Agreement and shall submit the reports
required by Article V hereof on such sales.

 

7.5 Upon termination of this Agreement for any reason, nothing herein shall be
construed to release either party from any obligation that matured prior to the
effective date of such termination.

 

7.6 Upon termination of this Agreement for any reason, all sublicense agreements
entered into by LICENSEE shall remain in full force and effect with BRANDEIS
being substituted in the sublicense agreement in place of LICENSEE.

ARTICLE VIII - LEGAL RECOURSE

 

8.1 Claims, disputes or controversies arising under, out of, or in connection
with this Agreement or issues concerning the validity, construction or effect of
any patent licensed hereunder shall be resolved in any court having jurisdiction
thereof.

 

8.2 Notwithstanding the foregoing, nothing in this Article shall be construed to
waive any rights or time performance of any obligations existing under this
Agreement.

ARTICLE IX - INFRINGEMENT

 

9.1 LICENSEE and BRANDEIS shall promptly inform each other in writing of any
alleged infringement of which it shall have notice committed by a third party
regarding any patents within the PATENT RIGHTS and shall provide such other with
any available evidence of such infringement.

 

9.2 During the term of this Agreement, LICENSEE shall have the rights, but shall
not be obligated, to prosecute at its own expense any infringements of the
PATENT RIGHTS and, in furtherance of such right, LICENSEE hereby agrees that
BRANDEIS may join LICENSEE as a party plaintiff in any infringement suit,
without expense to LICENSEE. The total cost of any infringement action commenced
or defended solely by LICENSEE shall be borne by LICENSEE and LICENSEE shall
keep any recovery or damages for past infringement derived therefrom in keeping
with Paragraph 9.4.

If BRANDEIS and LICENSEE mutually agree to join together in the prosecution of
any such infringement, the expenses for such prosecution shall be equally
divided between

 

9



--------------------------------------------------------------------------------

BRANDEIS and LICENSEE. Any recovery or damages for past infringement derived
therefrom shall be applied first in satisfaction of any unreimbursed expenses
and reasonable legal fees of both parties, and the balance remaining from such
recovery shall be divided equally between LICENSEE and BRANDEIS.

 

9.3 If within ninety (90) days after having been notified of any alleged
infringement, LICENSEE shall have been unsuccessful in persuading the alleged
infringer to desist and shall not have brought and shall not be prosecuting an
infringement action, or if LICENSEE shall notify BRANDEIS at any time prior
thereto of its intention not to bring suit against any alleged infringer, then,
BRANDEIS shall have the right, but shall not be obligated, to prosecute at its
own expense any infringement of the PATENT RIGHTS, and LICENSEE may, for such
purposes, join BRANDEIS as a party plaintiff, without expense to BRANDEIS. No
settlement, consent judgment or other voluntary final disposition of an
infringement suit may be entered into without the consent of both BRANDEIS and
LICENSEE where both are parties joined in the suit, which consent shall not
unreasonably be withheld.

 

9.4 In the event that LICENSEE shall undertake the enforcement and/or defense of
the PATENT RIGHTS by litigation LICENSEE may withhold up to fifty percent
(50%) of the royalties otherwise thereafter due BRANDEIS hereunder and apply the
same toward reimbursement of its expenses, including reasonable attorneys’ fees,
court reporters, transcripts, expert witnesses, and exhibits in connection
therewith. Any recovery of damages by LICENSEE for any such suit shall be
applied first in satisfaction of any unreimbursed expenses and legal fees of
LICENSEE relating to the suit, and next toward reimbursement of BRANDEIS for any
royalties past due or withheld and applied pursuant to this Article IX. The
balance remaining from any such recovery shall be divided equally between
LICENSEE and to BRANDEIS.

 

9.5 In the event that a declaratory judgment action alleging invalidity or
infringement of any of the PATENT RIGHTS shall be brought against LICENSEE,
BRANDEIS, at its option, shall have the right, within thirty (30) days after
commencement of such action has been noticed to BRANDEIS, to intervene and take
over the sole defense of the action at its own expense. Any recovery of damages
by BRANDEIS shall be applied first in satisfaction of any unreimbursed expenses
of both BRANDEIS and LICENSEE. If BRANDEIS elects not to intervene, LICENSEE may
assume the defense and may escrow annually fifty (50%) percent of royalties
otherwise due BRANDEIS and apportion any damages in the same proportions and to
the same extent as set forth in Paragraph 9.4 hereof. Any obligation of BRANDEIS
to reimburse LICENSEE shall cease upon termination of this Agreement.

 

9.6

In any infringement suit as either party may institute to enforce the PATENT
RIGHTS or in any defense of the PATENT RIGHTS pursuant to this Agreement, the
other party hereto shall, at the request and expense of the party initiating
such suit, cooperate in all

 

10



--------------------------------------------------------------------------------

 

respects, including being named as a party to the suit in order to facilitate
compliance with legal requirements for joinder of parties and, to the extent
possible, have its employees testify when requested and make available relevant
records, papers, information, samples, specimens, and the like.

 

9.7 LICENSEE, during the period of this Agreement, shall have the right with the
concurrent approval of BRANDEIS in accordance with the terms and conditions of
this Agreement to sublicense any alleged infringer under the PATENT RIGHTS
relating to past and future infringements.

ARTICLE X - PRODUCT LIABILITY

Except for matters arising from BRANDEIS’s own acts or omissions, LICENSEE shall
at all times during the term of this Agreement and thereafter, indemnify, defend
and hold BRANDEIS, its trustees, officers, employees and AFFILIATES, harmless
against all claims and expenses, including legal expenses and reasonable
attorneys’ fees, arising out of the death of or injury to any person or persons
or out of any damage to property and against any other claim, proceeding,
demand, expense and liability of any kind whatsoever resulting from the
production, manufacture, sales, use, lease, consumption or advertisement of the
LICENSED PRODUCT(S) by LICENSEE or SUBLICENSEE if any.

ARTICLE XI - ASSIGNMENT

LICENSEE may not assign or otherwise transfer this Agreement and the license
granted hereby and the rights acquired hereunder without the prior written
approval of BRANDEIS, which approval shall not be unreasonably withheld, unless
such assignment or transfer shall be accompanied by a sale or other transfer of
LICENSEE’s business, or by a sale or other transfer of all of the assets of
LICENSEE’S business unit relating to the LICENSED PRODUCT(S), including product
formulations, brand names, receivables and inventory. For any other assignment
or transfer, LICENSEE shall give BRANDEIS thirty (30) days prior notice of such
assignment and transfer, and if BRANDEIS raises no objection to such assignment
or transfer in writing within said thirty (30) days, then BRANDEIS shall be
deemed to have approved such assignment or transfer; however, BRANDEIS shall not
be deemed to have approved such assignment and transfer unless such assignee or
transferee shall have first agreed in a written statement to LICENSEE and
BRANDEIS to be bound by the terms and conditions of this Agreement. Upon such
agreement in writing by such assignee or transferee, and such assignment or
transfer, the term LICENSEE as used herein shall include such assignee or
transferee. If LICENSEE assigns or otherwise transfers this Agreement, and the
transferee shall not have agreed in writing to be bound by the terms and
conditions of this Agreement, then this Agreement shall be terminable at will at
the option of BRANDEIS.

 

11



--------------------------------------------------------------------------------

BRANDEIS’s right to assign or otherwise transfer this Agreement is subject to
the same terms and conditions as those imposed on LICENSEE

ARTICLE XII - OWNERSHIP OF INTELLECTUAL PROPERTY

 

12.1 BRANDEIS shall retain right, title and ownership interest in all of the
intellectual property described in this Agreement subject only to the license
granted herein to LICENSEE.

 

12.2 Trade-secret formulations developed or utilized by LICENSEE shall remain
the property of LICENSEE, as well as all trademarks and marketing plans used to
sell and distribute products utilizing the TECHNOLOGY.

 

12.3 Any patented inventions improving upon the PATENT RIGHTS’s increase of HDL
and the HDL/LDL cholesterol ratio in human serum which are developed by
LICENSEE, its agents or its SUBLICENSEES shall be the property of BRANDEIS
provided, however, that LICENSEE may utilize and sublicense them without
changing the terms of this AGREEMENT.

ARTICLE XIII - EXPORT CONTROLS

It is understood that BRANDEIS is subject to United States laws and regulation
controlling the export of technical data, computer software, laboratory
prototypes and other commodities (including the Arms Export Control Act, as
amended, and the Export Administration Act of 1979), and that its obligations
hereunder are contingent on compliance with applicable United States export laws
and regulations. The transfer of certain technical data and commodities may
require a license from the cognizant agency of the United States Government
and/or written assurances by LICENSEE that LICENSEE shall not export data or
commodities to certain foreign countries without prior approval of such agency.
BRANDEIS neither represents that a license shall not be required nor that, if
required, it shall be issued.

ARTICLE XIV - PAYMENTS, NOTICES AND OTHER COMMUNICATIONS

Notices or other communications pursuant to compliance with this Agreement shall
be deemed sufficiently made or given on the date of mailing if sent to such
party by certified first class mail, postage prepaid, addressed to it at its
address below (or at an address as either party shall designate by written
notice given to the other party);

 

In the case of BRANDEIS:    Director, Grant, Contract and Patent Administration
   Brandeis University    Waltham, MA 02254-9110 In the case of LICENSEE:    GFA
Brands, Inc.    211 Knickerbocker Road    Cresskill, NJ 07626

 

12



--------------------------------------------------------------------------------

ARTICLE XV - MISCELLANEOUS PROVISIONS

 

15.1 This Agreement shall be construed, governed, interpreted and applied in
accordance with the laws of the Commonwealth of Massachusetts, U.S.A., except
that questions affecting the construction and effect of any patent shall be
determined by the law of the country in which the patent was granted.

 

15.2 The parties hereto acknowledge that this Agreement sets forth the entire
Agreement and understanding of the parties hereto as to the subject matter
hereof, and shall not be subject to any change or modification except by the
execution of a written instrument subscribed to by the parties hereto.

 

15.3 The provisions of this Agreement are severable, and in the event that any
provision of this Agreement shall be determined to be invalid or unenforceable
under any controlling body of law, such invalidity or unenforceability shall not
in any way affect the validity or enforceability or the remaining provisions
hereof.

 

15.4 LICENSEE, agrees to mark the LICENSED PRODUCTS sold in the United States
with all applicable United States patent numbers as appropriate. All LICENSED
PRODUCTS shipped to or sold in other countries shall be marked in such manner as
to conform with the patent laws and practice of the country of manufacture or
sale.

 

15.5 The failure of either party to assert a right hereunder or to insist upon
compliance with any term or condition of this Agreement shall not constitute a
waiver of that right or excuse a similar subsequent failure to perform any such
term or condition by the other party.

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
and duly executed this License Agreement the day and year first set forth below.

 

BRANDEIS UNIVERSITY     GFA BRANDS, INC. By:   /s/ Joel M. Cohen     By:   /s/
Robert M. Harris Title:   Assistant Provost for Research     Title:   CEO Date:
  6/19/96     Date:   June 18, 1996

 

13



--------------------------------------------------------------------------------

APPENDIX    B        Page 1 of 5

LOGO [g27786img05.jpg]

 

14



--------------------------------------------------------------------------------

APPENDIX    B        Page 2 of 5

LOGO [g27786img04.jpg]

 

15



--------------------------------------------------------------------------------

APPENDIX    B        Page 3 of 5

NEW FROM BRANDEIS UNIV. RESEARCH

SMART BEAT®

SMART OILTM

PATENT PENDING

SALAD & COOKING OIL BLEND

NUTRITION SUPPLEMENT

NEW PLAN TO IMPROVE

HDL / LDL CHOLESTEROL*

SEE BACK PANEL FOR NUTRITION INFORMATION

NET WT. 16 FL OZS

BACK PANEL

 

•  

PLAN TO IMPROVE

HDL / LDL CHOLESTEROL

 

* Exercize Regularly

 

* Don’t Smoke

 

* Reduce Fat to Less

  Than 30% of Calories

 

* See Doctor Regularly

 

* Use Smart Oil* To

  Replace Other Fats

  Based on

  Brandeis University Research

 

  (Eventual Name of Oil and other Foods)

 

16



--------------------------------------------------------------------------------

APPENDIX    B        Page 4 of 5

Sample Live Radio Spot—“NEW FROM BRANDEIS UNIVERSITY RESEARCH”

This is _________ to announce a totally new idea in healthy foods from Brandeis
University Research. It’s called Smart Oil (Code Name) and its in the bottled
oil section, the margarine department and the cheese case of your supermarket.
This remarkable new oil is actually a perfect balance of polyunsaturates,
monounsaturates and saturates to improve the critical ratio of HDL and LDL
cholesterol in your cardio vascular system. Chances are you know that HDL is
referred to as good cholesterol and a diet with Smart Oil, used as a food
supplement on your salads, on your vegetables, in your cooking and as a spread
for sandwiches and toast, may actually increase your HDL good cholesterol and
improve the HDL/LDL cholesterol ratio, that important blood lipid ratio.
Nutritionists and health professionals talk about the desirability of keeping
TOTAL cholesterol below the “magic 200 level”. It is still important to keep
total cholesterol low but the ratio of HDL to LDL cholesterol is most important
to reduce the risk of heart disease and stroke. Obviously, there are other
critical factors such as smoking, controlling blood pressure and proper
exercise. But now Brandeis University research, gives you a new tool in the
battle against heart disease and stroke. I urge you to see your doctor and ask
him to fill you in about new Smart Oil–the food supplement to increase HDL
Cholesterol and improve the HDL/LDL ratio. Of course no food is worth much
unless it tastes good. Smart Oil has a light delicate flavor your whole family
will enjoy on salads and in cooking.

 

17



--------------------------------------------------------------------------------

APPENDIX    B        Page 5 of 5

New From Brandeis University Research

SMART OILTM FOR SALADS AND COOKING AND SMART SPREADTM INSTEAD OF BUTTER AND
MARGARINE, TO HELP INCREASE YOUR HDL (GOOD CHOLESTROL) AND IMPROVE YOUR HDL/LDL
RATIO. THAT’S IMPORTANT

BRANDEIS CREATED SMART OILTM — A PERFECT BALANCE OF POLYUNSATURATES,
MONOUNSATURATES AND SATURATES TO REPLACE OTHER FATS IN YOUR DIET, WITH THE GOAL
OF BOOSTING HDL—THE GOOD KIND OF CHOLESTEROL WHICH REMOVES THE LDL BAD
CHOLESTEROL FROM YOUR BODY. IT’S NOT JUST TOTAL CHOLESTEROL, IT’S THE HDL/LDL
RATIO THAT’S CRITICALLY IMPORTANT !

Scientists at Brandeis University have found a way to increase HDL cholesterol
with the right balance of fats in your diet. It is a fact that polyunsaturates
can help lower your total cholesterol but you want to raise, not lower, HDL
(good cholesterol). By combining polyusaturates (and monounsaturates) together
with the right kind of saturates, Brandeis scientists found that this Smart Oil
TM improve the HDL/LDL cholesterol ratio.

MAKE SMART BEAT’S SMART OILTM & SMART SPREADTM

AN IMPORTANT PART OF YOUR HEALTHY DIET

 

18



--------------------------------------------------------------------------------

Certain portions hereof denoted with “[***]” have been omitted pursuant to
a request for confidential treatment. An unredacted copy hereof has been filed
separately with the United States Securities and Exchange Commission pursuant to
a request for confidential treatment.

ADDENDUM TO LICENSE AGREEMENT

This ADDENDUM NUMBER 1 (hereinafter abbreviated “Addendum”) to the LICENSE
AGREEMENT dated June 18, 1996 by and between BRANDEIS UNIVERSITY organized and
existing under the laws of the Commonwealth of Massachusetts and located in
Waltham, MA, and GFA BRANDS, INC. organized and existing under the laws of Ohio
and located in Cresskill, NJ.

The purpose of this Addendum is to extend the scope of the License Agreement to
include the manufacture, use, lease and sale of bulk oils and blended shortening
compositions containing palm oil and/or any fractionated product of palm oil or
palm kernel oil, combined with corn oil (the “Licensed Product(s)”). A more
detailed description of the new technology being added to the License Agreement
by means of this Addendum is provided in the accompanying patent application
entitled “Blends of Palm Fat and Corn Oil Provide Oxidation-Resistant
Shortenings for Baking and Frying” attached as Appendix A.

All of the terms of the License Agreement shall apply to this addendum and to
the manufacture, use, lease, and sale of the shortenings herein described with
the following exceptions:

1. The definitions in Paragraphs 1.3, 1.4, and 1.5 are amended to include the
shortening described herein and the patent application attached as Appendix A.

2. The royalty schedule under, and only under Paragraph 4.1(b)(i) of the License
Agreement is reduced by ***% for the Licensed Product(s) described herein, but
only in the commercial field, and only for such Licensed Product(s) sold
directly by GFA BRANDS, INC. This provision does not apply to products sold by
sublicensees pursuant to Paragraph 4.1(b)(ii). By the term “commercial field” is
meant any food service use, e.g., frying shortening for restaurants, or any
industrial manufacturing use, e.g., shortening for commercial bakers. The
royalty schedule for retail sale for consumer use is not changed.

Notwithstanding the above, if the average net sales price per pound of the
Licensed Product(s) increases or decreases from one year to the next during the
lifetime of the License Agreement, then the modified royalty schedule herein,
will be adjusted proportionately upward or downward for that year, to maintain
an approximately constant percentage return on net sales of Licensed Product(s).
Average net sales price for the Licensed Product(s) sold in a given calendar
year under this Addendum, shall be calculated at calendar year end, by dividing
the total net sales for these Licensed Product(s), by the total number of pounds
of Licensed Product(s) sold that year. For the purposes of this Addendum, net
sales are defined as gross sales less cash, trade, and promotional allowances,
and freight where it applies. These deductions do not include other sales and
marketing expenses.

3. Patent filing, prosecution, and maintenance expenses under Paragraph 6.2 of
the License Agreement for the patent application (attached as Appendix A) shall
be the responsibility of GFA BRANDS, INC. rather than BRANDEIS UNIVERSITY.

 

for BRANDEIS UNIVERSITY     for GFA BRANDS, INC. Name:   /s/ Joel M. Cohen    
Name:   /s/ Robert M. Harris   JOEL M. COHEN       Title:   Assistant Provost
for Research     Title:   CEO Date:   12/4/96     Date:   12/11/96

 

19



--------------------------------------------------------------------------------

Certain portions hereof denoted with “[***]” have been omitted pursuant to
a request for confidential treatment. An unredacted copy hereof has been filed
separately with the United States Securities and Exchange Commission pursuant to
a request for confidential treatment.

ADDENDUM TO LICENSE AGREEMENT

This ADDENDUM NUMBER 1 (hereinafter abbreviated “Addendum”) to the LICENSE
AGREEMENT dated June 18, 1996 by and between BRANDEIS UNIVERSITY organized and
existing under the laws of the Commonwealth of Massachusetts and located in
Waltham, MA, and GFA BRANDS, INC. organized and existing under the laws of Ohio
and located in Cresskill, NJ.

The purpose of this Addendum is to extend the scope of the License Agreement to
include the manufacture, use, lease and sale of bulk oils and blended shortening
compositions containing palm oil and/or any fractionated product of palm oil or
palm kernel oil, combined with corn oil (the “Licensed Product(s)”). A more
detailed description of the new technology being added to the License Agreement
by means of this Addendum is provided in the accompanying patent application
entitled “Blends of Palm Fat and Corn Oil Provide Oxidation-Resistant
Shortenings for Baking and Frying” attached as Appendix A.

All of the terms of the License Agreement shall apply to this addendum and to
the manufacture, use, lease, and sale of the shortenings herein described with
the following exceptions:

1. The definitions in Paragraphs 1.3, 1.4, and 1.5 are amended to include the
shortening described herein and the patent application attached as Appendix A.

2. The royalty schedule under, and only under Paragraph 4.1(b)(i) of the License
Agreement is reduced by ***% for the Licensed Product(s) described herein, but
only in the commercial field, and only for such Licensed Product(s) sold
directly by GFA BRANDS, INC. This provision does not apply to products sold by
sublicensees pursuant to Paragraph 4.1(b)(ii). By the term “commercial field” is
meant any food service use, e.g., frying shortening for restaurants, or any
industrial manufacturing use, e.g., shortening for commercial bakers. The
royalty schedule for retail sale for consumer use is not changed.

Notwithstanding the above, if the average net sales price per pound of the
Licensed Product(s) increases or decreases from one year to the next during the
lifetime of the License Agreement, then the modified royalty schedule herein,
will be adjusted proportionately upward or downward for that year, to maintain
an approximately constant percentage return on net sales of Licensed Product(s).
Average net sales price for the Licensed Product(s) sold in a given calendar
year under this Addendum, shall be calculated at calendar year end, by dividing
the total net sales for these Licensed Product(s), by the total number of pounds
of Licensed Product(s) sold that year. For the purposes of this Addendum, net
sales are defined as gross sales less cash, trade, and promotional allowances,
and freight where it applies. These deductions do not include other sales and
marketing expenses.

3. Patent filing, prosecution, and maintenance expenses under Paragraph 6.2 of
the License Agreement for the patent application (attached as Appendix A) shall
be the responsibility of GFA BRANDS, INC. rather than BRANDEIS UNIVERSITY.

 

for BRANDEIS UNIVERSITY     for GFA BRANDS, INC. Name:   /s/ Joel M. Cohen    
Name:   /s/ Robert M. Harris   JOEL M. COHEN       Title:   Assistant Provost
for Research     Date:   12/11/96 Date:   12/4/96     Title:   CEO

 

20



--------------------------------------------------------------------------------

Second Addendum To License Agreement

1. This is a Second Addendum to the License Agreement dated June 18, 1996
between Brandeis University (“Brandeis”) and GFA Brands, Inc. (“GFA”) (the
“License Agreement”), that was previously amended in an Addendum signed by
Brandeis on December 4, 1996 and by GFA on December 11, 1996 (the “First
Addendum”).

2. The purpose of this Second Addendum to clarify and modify the handling of
certain legal and related expenses, and to adjust Brandeis’ share of royalties
under a particular sublicense contemplated by GFA.

3. This Second Addendum is effective nunc pro tunc as of January 1, 2006 (the
“Effective Date”). The terms of this Second Amendment shall apply to expenses
incurred from and after the Effective Date. Any disputes regarding the
calculation or allocation of expenses incurred prior to the Effective Date are
hereby waived and released by both parties.

4. Paragraph 6.2 of the License Agreement and paragraph 3 of the First Addendum
are hereby modified to make clear that GFA will pay all U.S. and Canadian patent
application and maintenance expenses.

5. Paragraph 6.4 of the License Agreement shall be modified to make clear that
patent application and maintenance expenses in countries other than in the U.S.
and Canada will be evenly shared between Brandeis and GFA. All such expenses
will be paid in the first instance by GFA; GFA will then charge Brandeis’ share
against royalties.

6. Paragraphs 9.2, 9.3 and 9.4 of the License Agreement shall be modified to
make clear that expenses associated with a prosecution of a patent infringement
or litigation shall hereafter be deemed “Enforcement Expenses.” As used herein
“Enforcement Expenses” shall include all expenses incurred by GFA in dealing
with use, or potential use, of the patented

 

21



--------------------------------------------------------------------------------

Certain portions hereof denoted with “[***]” have been omitted pursuant to
a request for confidential treatment. An unredacted copy hereof has been filed
separately with the United States Securities and Exchange Commission pursuant to
a request for confidential treatment.

technology by third parties or in dealing with assertions against the validity,
enforceability, or scope of the patents. By way of example (and not limitation)
Enforcement Expenses shall include: (a) expenses incurred after the filing of a
suit involving the patents; (b) the work leading up to bringing a lawsuit
involving the patents; (c) expenses involved in re-examinations started by third
parties; (d) expenses involved in negotiations that are entered into in an
attempt to reach a sublicense agreement or other settlement arrangement whether
or not a lawsuit is involved. GFA will direct counsel handling such matters.

7. Paragraphs 9.2 and 9.4 of the License Agreement shall be modified to make
clear that GFA will pay all Enforcement Expenses in the first instance and that
GFA will then have the right to charge up to ***% of those payments against
Brandeis’ royalties.

8. Paragraphs 9.2 and 9.4 of the Agreement shall be modified to provide that, in
the event of any recovery in a lawsuit or as a result of the expenditure of
Enforcement Expenses, such recovery shall first be applied to reimburse each
party for Enforcement Expenses to the extent paid by the parties. If after such
reimbursement any recovery remains, the balance shall be paid such that GFA
would get ***% and Brandeis ***% of the remainder.

9. The total charges against Brandeis’ royalties pursuant to paragraphs 5 and 7
hereof shall not exceed ***% of the royalties earned in any accounting period
with the remainder, if any, being carried forward to be charged in subsequent
accounting periods, subject to the proviso that the total charges against
Brandeis’ royalties in any given accounting period (including charges for that
period pursuant to paragraph 5 and/or 7) or any carry forward do not exceed ***%
of the royalties earned in that accounting period.

10. GFA is considering a license arrangement with Ventura Foods, LLC that would
involve the food service industry and would require ongoing support efforts by
GFA involving

 

22



--------------------------------------------------------------------------------

Certain portions hereof denoted with “[***]” have been omitted pursuant to
a request for confidential treatment. An unredacted copy hereof has been filed
separately with the United States Securities and Exchange Commission pursuant to
a request for confidential treatment.

substantial time commitments by GFA personnel. The parties agree that Brandeis’
share of fees, royalties and other payments under Paragraph 4.1(b)(ii) the
License Agreement shall be reduced to ***% for this sublicense to Ventura and
similar sublicenses (active vs. passive) which require GFA to provide
significant support services and time commitments. Brandeis share of passive
sublicense income (such as Kraft’s license) will continue at ***% of royalty
income. Brandeis’ share shall also remain at ***% for existing sublicenses.

11. Except as expressly modified in this Second Addendum, the License Agreement
and First Addendum shall continue in full force and effect.

12. In order to clarify without changing its intended meaning, Article XI -
Assignment is rewritten to read as follows:

ARTICLE XI — ASSIGNMENT

LICENSEE may assign or otherwise transfer this Agreement and the license granted
hereby and the rights acquired hereunder without the prior written approval of
BRANDEIS if such assignment or transfer shall be accompanied by a sale or other
transfer of LICENSEE’s business, or by a sale or other transfer of all of the
assets of LICENSEE’S business unit relating to the LICENSED PRODUCT(S),
including product formulations, brand names, receivables and inventory. Any
other assignment or transfer shall require prior written approval of BRANDEIS,
which approval shall not be unreasonably withheld. LICENSEE shall give BRANDEIS
thirty (30) days prior notice of such assignment and transfer requiring
BRANDEIS’ approval, and if BRANDEIS raises no objection to such assignment or
transfer in writing within said thirty (30) days, then BRANDEIS shall be deemed
to have approved such assignment or transfer; however, BRANDEIS shall not be
deemed to have approved such assignment and transfer unless such assignee or
transferee shall have first agreed in a written statement to LICENSEE and
BRANDEIS to be bound by the terms and conditions of this Agreement. Upon such
agreement in writing by such assignee or transferee, and such assignment or
transfer, the term LICENSEE as used herein shall include such assignee or
transferee. If LICENSEE assigns or otherwise transfers this Agreement, and the
transferee shall not have agreed in writing to be bound by the terms and
conditions of this Agreement, then this Agreement shall be terminable at will at
the option of BRANDEIS.

BRANDEIS’s right to assign or otherwise transfer this Agreement is subject to
the same terms and conditions as those imposed on LICENSEE.

 

23



--------------------------------------------------------------------------------

for BRANDEIS UNIVERSITY     for GFA BRANDS, INC. By:   /s/ Marty Wyngaarden
Krauss     By:   /s/ Robert M. Harris Title:   Provost     Title:   CEO Date:  
April 18, 2006     Date:   April 25, 2006

 

24